 


 HCON 123 ENR: Directing the Clerk of the House of Representatives to make a correction in the enrollment of the bill H.R. 3979.
U.S. House of Representatives
2014-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. CON. RES. 123 
 
 
December 12, 2014 
Agreed to 
 
CONCURRENT RESOLUTION 
Directing the Clerk of the House of Representatives to make a correction in the enrollment of the bill H.R. 3979. 
 
 
That, in the enrollment of the bill H.R. 3979, the Clerk of the House of Representatives shall make the following correction: In section 1207(e)(2), strike categories I, II, III, VII, and X and insert categories I, II, III, VII, X, XI, and XIII.   Clerk of the House of Representatives.Secretary of the Senate. 